DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on 5/9/2022, amended claims 1, 3, 5, 7, 10 and 11 are entered.  Claim 2 is cancelled by this amendment.  Claims 1 and 3 - 11 are pending.

Response to Arguments
Applicant’s arguments, filed 5/9/2022, with respect to the rejections of claims 1-11 under 102(a)(1) or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Spieth.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Both Claims 1 and 11 recite “wherein the fluid flowing through the fluid channel is blocked by the plurality of columns based on the flow direction” which is a concept that is not supported by the specification. While the specification does refer to being able to control the flow rate in the fluidic channel on page 15, this section does not mention that the columns can be used to block the flow of fluid in a specific direction. Therefore, Examiner interprets that the columns within the fluidic channel aid in the prevention of fluid moving in an undesired direction by virtue of them being in the channel and being in the way of the fluid that could be trying to flow in an undesired direction.
Dependent claims 3-10 inherit and do not remedy the deficiencies of independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “A Floating 3D silicon microprobe array for neural drug delivery compatible with electric recording” by Spieth et al (hereinafter referred to as “Spieth”), in view of Amirouche (US 20130345650) hereinafter referred to as Amirouche, and further in view of Lee (US 20150208963) hereinafter referred to as Lee.

Regarding Claim 1, Spieth discloses a neural electrode device comprising an electrode array for delivering the fluid to a subject (Page 2, 1st paragraph, Wire electrodes used to deliver pharmaceutical substances directly into the brain), acquiring bioelectric signals from the subject (page 2, 1st paragraph, Wire electrodes for recording electrical signals), or providing electric stimulus to the subject (page 2, 1st paragraph, wire electrodes for stimulation of electric signals); an electronic circuit unit for allowing the fluid to flow from the storage to the electrode array (page 2, paragraphs 6-7, CMOS circuitry for liquid handling capability into the microprobe array), or providing stimulus signals to the electrode array (page 2, 1st paragraph, wire electrodes for stimulation of electric signals), processing bioelectric signals acquired from the electrode array (Page 2, paragraphs 7-8, describe how the CMOS circuity are responsible for added capabilities such as using the data to calibrate the sensors as well as combine electrical and chemical inputs to determine and influence brain activity); and a connection portion which includes a cable extending from the storage to the electrode array and provided with a leading wire electrically connecting the electrode array to the electronic circuit unit (page 11, and Figures 11 and 12, show the fluidic adapter connected to the microprobe array through microfluidic channels,  Page 3-4 and figures 1 and 2, “System design” shows the use of gold clip electrical connections that run from the probes to the electrical connector, page 2 paragraphs 6-8 electrical connector in connection with CMOS circuitry) , and a fluid channel for the fluid flow between the storage and the electrode array (Figure 4 shows the connection between the fluidic array to the electrode array); 
While Spieth discloses the use of a fluid array, Spieth does not teach the use of a built-in storage for storing fluid. Further Spieth does not disclose a plurality of columns installed in the fluid channel, wherein the plurality of columns extend from a first inner surface of the cable to a second inner surface of the cable, the first inner surface and the second inner surface face each other and form walls of the fluid channel, and wherein the fluid flowing through the fluid channel is blocked by the plurality of columns based on the flow direction, and turns into a space formed by the plurality of columns.
However Amirouche teaches the use of a storage for storing a fluid ([0070], “medicament may be stored in pump (6) and/or in an external storage container operably connected to pump”).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to modify the device of Spieth to incorporate the fluid storage taught by Amirouche in order to allow for on-board fluid storage for quicker access to medicament and without the need for user input.
Further Lee teaches a plurality of columns installed in the fluid channel, wherein the plurality of columns extend from a first inner surface of the cable to a second inner surface of the cable, the first inner surface and the second inner surface face each other and form walls of the fluid channel ([0065] Protrusions 34 (Fig. 5) serving as pillars to prevent the cover from collapsing, Figure 8A shows the pillars going the full length of the channel, [0079-0081] describes how the pillars can be shortened if necessary to be a lower height than the channel depth), and wherein the fluid flowing through the fluid channel is blocked by the plurality of columns based on the flow direction, and turns into a space formed by the plurality of columns (The Protrusions 34 would aid in blocking fluid flow by the mechanism of taking up space in the fluid channel).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to modify the device of Spieth to incorporate the plurality of columns taught by Lee; in order to prevent the fluid channel from blocking flow if bent or kinked.

Regarding Claim 6, Spieth, Amirouche, and Lee disclose the limitations of Claim 1. Spieth further discloses wherein the connection portion is formed of a flexible polymer material (page 9 paragraph 2. 3.3 microfluidic cable is flexible),
While Spieth does not explicitly disclose that the connection portion is curved from an outside of the subject to an inside of the subject when the storage is disposed inside or outside the subject and the electrode array is inserted into the subject and comes in contact with neural tissues.
Spieth teaches that the connection portion must be highly flexible, that the array is designed for neural sensing (page 2 paragraph 2, page 1 paragraph 2 of introduction “directly inserted into the brain”) and that the fluidic connection be accessible for filling (figure 12).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to flex the device of Spieth, Amirouche, and Lee so that the connection portion is curved from an outside of a subject to an inside of a subject, in order to have access to the fluid storage for changing or refilling medicament. 

Regarding Claim 7, Spieth, Amirouche, and Lee disclose the limitations of Claim 1. Spieth further discloses a substrate above which the fluid channel passes (see figure 4[c] “platform” and figure 8); a plurality of probes which are installed on the substrate and are configured to be inserted to a subject (see figure 11 which shows the probes on the platform, page 1 paragraph 2 of introduction); and a fluid outlet configured to be formed on a substrate, connected to the fluid channel, and to provide the fluid communication with the fluid channel (see figure 2 which shows the microfluidic cable connecting to the fluid inlet, Figure 4 shows the platform “C” having bays with through connections which engage both the probes and the fluid channel).

Regarding Claim 8, Spieth, Amirouche, and Lee disclose the limitations of Claims 1 and 7. Spieth further discloses wherein the fluid outlet is formed in at least one probe of the plurality of probes (Figure 4[d], fluidic channel goes through prob in both embodiments and exits out a double or single port).

Regarding Claim 9, Spieth, Amirouche, and Lee disclose the limitations of Claims 1 and 7. While Spieth discloses the use of microfluidic channels through the probes, Spieth does not specifically mention the use of a tubular extension from the substrate.
However, Lee discloses wherein the fluid channel is arranged to extend from the substrate to the subject and has a tubular shape ([0007-0009] disclose that previously known methods involve a glass tube for sensing neurotrophic factors). 
It would have been to one of ordinary skill in the art, at the time of the application, to incorporate the tubular extension of Lee into the substrate of Spieth in order to reduce the wounding capacity of the device when inserted into a part of the brain that previously had a substrate with sharp probes, therefore fitting into the existing holes made by the previous probes without causing any further damage to the brain.

Regarding Claim 10, Spieth, Amirouche, and Lee disclose the limitations of Claims 1 and 7. Spieth further discloses wherein the plurality of probes are disposed on a-the substrate in a direction vertical to an extension direction of the cable (See figures 1, 11 and 12 where the probes are in a vertical direction to the cable containing the microfluidic channels).

Regarding Claim 11, A neural electrode device comprising: a connection portion which includes a cable extending from the storage in a length direction a fluid channel for the fluid flow (page 11, and Figures 11 and 12, show the fluidic adapter connected to the microprobe array through microfluidic channels,  Page 3-4 and figures 1 and 2, “System design” shows the use of gold clip electrical connections that run from the probes to the electrical connector, page 2 paragraphs 6-8 electrical connector in connection with CMOS circuitry), wherein the cable is formed of a flexible material and curved in a plurality of directions (page 9 paragraph 2. 3.3 microfluidic cable is flexible, Figures 2 and 12 shows the cable curved in multiple directions); an electrode array which includes a substrate installed at the end of the fluid channel passing above the substrate (Page 2, 1st paragraph, Wire electrodes used to deliver pharmaceutical substances directly into the brain, Figures 1 and 4 show the end of the fluid channel connecting to the array), a plurality of probes disposed on the substrate in a direction vertical to an extension direction of the connection portion (See figures 1, 11 and 12 where the probes are in a vertical direction to the cable containing the microfluidic channels), a fluid outlet connected to the fluid channel for delivering the fluid to a subject (Figure 4 shows the single and double sided outlet ports designed to deliver fluid to a subject); and an electrode circuit unit for allowing the fluid to flow from the storage to the electrode array (Page 2, 1st paragraph, Wire electrodes used to deliver pharmaceutical substances directly into the brain), processing bioelectric signals acquired from the electrode array (page 2, 1st paragraph, Wire electrodes for recording electrical signals), or providing electric stimulus signals to the electrode arrays subject (page 2, 1st paragraph, wire electrodes for stimulation of electric signals), 
While Spieth discloses the use of a fluid array, Spieth does not teach the use of a built-in storage for storing fluid. Further Spieth does not disclose wherein the plurality of columns extend from a first inner surface of the cable to a second inner surface of the cable, the first inner surface and the second inner surface face each other and form walls of the fluid channel, and wherein the fluid flowing through the fluid channel is blocked by the plurality of columns based on the flow direction, and turns into a space formed by the plurality of columns.
However Amirouche teaches the use of a storage for storing a fluid ([0070], “medicament may be stored in pump (6) and/or in an external storage container operably connected to pump”). It would have been obvious to one of ordinary skill in the art, at the time of the application, to modify the device of Spieth to incorporate the fluid storage taught by Amirouche in order to allow for on-board fluid storage for quicker access to medicament and without the need for user input.
Further Lee teaches a plurality of columns installed in the fluid channel, wherein the plurality of columns extend from a first inner surface of the cable to a second inner surface of the cable, the first inner surface and the second inner surface face each other and form walls of the fluid channel ([0065] Protrusions 34 serving as pillars to prevent the cover from collapsing, Figure 8A shows the pillars going the full length of the channel, [0079-0081] describes how the pillars can be shortened if necessary to be a lower height than the channel depth), and wherein the fluid flowing through the fluid channel is blocked by the plurality of columns based on the flow direction, and turns into a space formed by the plurality of columns (The Protrusions 34 would aid in blocking fluid flow by the mechanism of taking up space in the fluid channel).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to modify the device of Spieth to incorporate the plurality of columns taught by Lee; in order to prevent the fluid channel from blocking flow if bent or kinked.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the device of Spieth, Amirouche, and Lee, as taught in Claim 1, and further in view of Sloan (WO-2015134809-A1; previously cited) hereinafter referred to as Sloan.

Regarding Claim 3, Spieth, Amirouche, and Lee, disclose the limitations of Claim 1, however, they do not disclose wherein the plurality of columns are disposed in a zigzag in the fluid channel.
However Sloan teaches the plurality of columns are disposed in a zigzag in the fluid channel ([0133]). It would have been obvious to one of ordinary skill in the art, at the time of the application, to modify the fluid channel of the device of , Spieth, Amirouche, and Lee with the zigzag pattern separator columns as taught by Sloan, in order to increase the structural rigidity of the fluid channel and reduce the probability of fluid channel being clogged by a fold or kink in the channel.

Regarding Claim 4, Spieth, Amirouche, Lee, and Sloan disclose the limitations of Claim 1 and 3. Spieth is silent in disclosing a cross- sectional shape of the fluid channel is arched shape. 
However Amirouche further teaches a cross- sectional shape of the fluid channel is arched shape (See shape of 4, figure 5). It would have been obvious to one of ordinary skill, at the time of the application, to modify the device of Spieth, Amirouche, Lee, and Sloan to incorporate the arched cross sectional of Amirouche in order to give the fluid channel better structural integrity. And therefore reduce the likelihood of blockage due to a fold or kink in the fluid channel. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the device of Spieth, Amirouche, and Lee, as taught above in Claim 1, and further in view of Amirouche (US-8663538-B2) hereinafter referred to as Amirouche2.
Spieth, Amirouche and Lee teach the limitations of claim 1. Spieth Amirouche and Lee do not disclose a valve which is installed between the storage and the fluid channel, for adjusting an amount of the fluid supplied from the storage to the fluid channel.
However, Amirouche2 teaches a valve (36,80 valve membrane) which is installed between the storage (col 12, lines 1-5) and the fluid channel (164 tubing), for adjusting an amount of the fluid supplied from the storage to the fluid channel (col4, lines 23-39, governing volumetric flow rates).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to modify the device of Spieth, Amirouche and Lee to incorporate the valve of Amirouche2 into the fluid channel in order to more precisely govern volumetric flow rates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REILLY A CARLTON/               Examiner, Art Unit 3791                                                                                                                                                                                         
/David J. McCrosky/             Primary Examiner, Art Unit 3791